PER CURIAM.
The City of Ft. Lauderdale (City) appeals an order of the Public Employees Relations Commission (PERC) which found that the City did not commit an unfair labor practice by unilaterally revising § 21 of its rales and regulations book to prohibit uniformed police personnel from wearing beards. The Fraternal Order of Police, Ft. Lauderdale, Lodge 31 (FOP) cross-appeals the same order. We dismiss the City’s appeal and affirm PERC’s order on cross-appeal.
The City contends that PERC misinterpreted Florida’s statutory management rights clause, § 447.209, Fla.Stat. The City is in effect asking this court for an advisory opinion on an issue not ruled upon by the hearing officer and found to be immaterial to the disposition of the case by PERC. The City also contends PERC properly concluded that the FOP waived any right it may have had to bargain concerning the “no beards rule” and that the unfair labor practice charge against it was properly dismissed. The City prevailed on this issue and it cannot appeal an order on an issue on which it prevailed before PERC. We therefore dismiss the City’s appeal.
On cross-appeal FOP contends that PERC departed from the essential requirements of law in finding that it waived bargaining by, contract under Article 50, § 4 of the Collective Bargaining Agreement. There was no departure from the essential requirements of law and there is ample competent substantial evidence to support PERC’s finding that FOP waived any right it may have had to bargain concerning the “no beards rule.” PERC’s order is therefore AFFIRMED.
WENTWORTH, THOMPSON and WIGGINTON, JJ., concur.